                              THE UNITED STATES BANKRUPTCY COURT
                              FOR THE MIDDLE DISTRICT OF TENNESSEE


IN RE:                                                 }   Case No 3:14-bk-06663
JUDY ANN CHOCKLEY                                      }
160 WADE HERROD ROAD                                   }   Chapter 13
SMYRNA, TN 37167                                       }
SSN: xxx-xx-3762                                       }   Judge Randal S. Mashburn
Debtor                                                 }


 EXPEDITED MOTION TO MODIFY PLAN TO UTILIZE INSURANCE PROCEEDS TO PAY OFF
   DEBTOR’S CHAPTER 13 BANKRUPTCY AND UTILIZE REMAINDER TO PURCHASE A
             REPLACEMENT VEHICLE FREE AND CLEAR OF ANY LIENS

       COMES NOW the Debtor, by and through counsel, pursuant to 11 U.S.C. § 363 and would request that

the Court enter an order allowing the Debtor to Utilize Insurance Proceeds To Pay off Her Case and Utilize

Remainder to Purchase a Replacement Vehicle Free and Clear of Any Liens.

       The Debtor’s Chapter 13 proceeding was filed on August 20, 2014 and a plan was confirmed on October

28, 2014..

       As grounds, the Debtor would state the following:

                               I.      EXPEDITED RELIEF REQUESTED

   A. The Debtor’s 2014 Chrysler 200 was totaled in an auto accident.

   B. The insurance company, State Farm Insurance, is prepared to issue insurance proceeds in the amount of

       $9,844.85.

   C. Insolve Auto Funding, LLC, C/O Capital Recovery Group, LLC holds a secured claim in the Debtor’s

       Chapter 13 case with a lien on the Debtor’s 2014 Chrysler 200 which has a balance of $1,807.60

       according to according to the records of the Chapter 13 Trustee.

   D. The Debtor seeks permission to utilize the insurance proceeds to pay off the case in the amount of

       $4,915.75. The insurance company shall send $4,195.75 to the Chapter 13 Trustee to be disbursed to the

       Debtor’s Chapter 13 plan to pay off her case.



      Case 3:14-bk-06663       Doc 54     Filed 01/30/19 Entered 01/30/19 14:44:09          Desc Main
                                          Document     Page 1 of 3
E. The remaining balance of the proceeds shall be paid directly to the Debtor to use to purchase a

   replacement vehicle. This amount is subject to change depending on disbursements made by the Trustee

   during the pendency of this motion.

F. Flexer Law, PLLC would apply for additional fees to be added to the Debtor’s Chapter 13 plan for time

   expended in connection with this matter.

                               II.     REASON FOR EXPEDITED RELIEF

A. The Debtor is in need of reliable transportation to get to and from work in order to fund her Chapter 13

   bankruptcy.



                                          Respectfully submitted,

                                           ____/s/ Daniel T. Castagna
                                           Daniel T. Castagna, BPR #: 022721
                                           Flexer Law, PLLC, Attorney for Debtors
                                           1900 Church Street, Suite 400
                                           Nashville, TN 37203
                                           (615) 255-2893
                                           fax: (615) 242 8849
                                           cm-ecf@jamesflexerconsumerlaw.com




   Case 3:14-bk-06663       Doc 54    Filed 01/30/19 Entered 01/30/19 14:44:09            Desc Main
                                      Document     Page 2 of 3
                                    CERTIFICATE OF SERVICE

        I hereby certify that on January 30, 2019, I furnished a true and correct copy of the foregoing to
the following parties in interest:

Henry E. Hildebrand, III                             Electronic
Chapter 13 Trustee
P.O. Box 340019
Nashville, TN 37203-0019

US TRUSTEE                                           Electronic
OFFICE OF THE UNITED STATES TRUSTEE
318 Customs House, 701 Broadway
Nashville, TN 37203

JUDY ANN CHOCKLEY                                    U.S. Mail First Class
160 WADE HERROD ROAD
 SMYRNA, TN 37167

State Farm Insurance                                 U.S. Mail First Class
Attn: Claim Number 427317G65                         Fax: 855-666-0964
Po Box 52250
Phoenix, AZ 85072-2250
(CORRESPONDENCE AND TITLE)

Insolve Auto Funding, LLC                            U.S. Mail First Class
C/O Capital Recovery Group, LLC                      Email: claims@ngic.com
Po Box 64090
Tucson, AZ 85728-4090
(NOTICES ONLY)

 Insolve Auto Funding, LLC                                  U.S. Mail First Class
 C/O Capital Recovery Group, LLC                     Email: bknotices@crgofusa.com
 Dept. 3403, Po Box 123403
Dallas, TX 75312-3403
(PAYMENTS ONLY)



6 notices have been served. I have mailed 4 notices, e-mailed 2 notices, and faxed 1 notice.


                                     _____/s/ Daniel T. Castagna_______
                                            Daniel T. Castagna




Case 3:14-bk-06663       Doc 54    Filed 01/30/19 Entered 01/30/19 14:44:09            Desc Main
                                   Document     Page 3 of 3
